275 F.3d 1113 (D.C. Cir. 2002)
William T. Gray, III, Appellant,v.Theisha Poole, Appellee
No. 01-7052
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued December 7, 2001Decided January 8, 2002

Appeal from the United States District Court  for the District of Columbia (No. 99cv02233)
Brian A. Hill, appointed by the court, argued the cause as  amicus curiae on the side of appellant.  With him on the  briefs were Alan I. Horowitz and John D. Bates.
William T. Gray, III, appearing pro se, was on the briefs  for appellant.
Mary L. Wilson, Assistant Corporation Counsel, argued  the cause for appellee.  With her on the brief were Robert R.  Rigsby, Corporation Counsel, and Charles L. Reischel, Deputy Corporation Counsel.
Before:  Edwards, Henderson, and Garland, Circuit  Judges.
Opinion for the Court filed by Circuit Judge Edwards.
Harry T. Edwards, Circuit Judge:


1
Appellant William T. Gray, III,  appeals the District Court's dismissal of his pro se lawsuit  against Theisha Poole, a District of Columbia social worker. Poole investigated and helped initiate a child neglect action  filed in the District of Columbia Superior Court ("Superior  Court"), which ultimately resulted in the termination of  Gray's custody of his younger brother.  Gray filed a complaint in District Court, claiming that Poole and the two  attorneys responsible for the child neglect action had violated  42 U.S.C.  1983 in investigating, initiating, and prosecuting  the matter.  The District Court dismissed Gray's action,  holding that all three defendants were protected by absolute  immunity.  This court summarily affirmed the dismissal as to  the two attorneys.  See Gray v. Poole, 243 F.3d 572 (D.C. Cir.  2001) ("Gray I").  The only remaining issue before this court  is whether Poole is protected by absolute or qualified immunity.


2
Poole engaged in two distinct types of activities in connection with the child neglect matter.  She first investigated the  case and recommended that a neglect action be brought. Those activities were similar to actions taken by police officers prior to the commencement of a criminal prosecution  and, consequently, should be assessed in the same way. Accordingly, Poole is entitled to only qualified, not absolute,  immunity for those functions. She also submitted a statement  to the court in connection with the neglect action.  That  activity was "intimately associated" with the judicial process  and, therefore, Poole is entitled to absolute immunity from  suit for what she said in the statement.  See Imbler v.  Pachtman, 424 U.S. 409 (1976).


3
We hereby affirm in part and reverse in part the District  Court's dismissal of Gray's claims and remand for further  proceedings consistent with this opinion.

I. Background

4
The underlying facts in this case are fully recounted in  Gray I.  Therefore, we will only briefly summarize the events  relevant to Poole's appeal.


5
Appellant Gray lost custody of his minor brother and  guardianship of his brother's estate in a series of actions,  culminating in a neglect action brought by the District of  Columbia in 1999.  The petition initiating the neglect action  was signed by the Corporation Counsel for the District of  Columbia and Poole, and the matter was heard in Superior  Court.  Subsequent to the initiation of the neglect action,  Gray filed a pro se law suit against the attorney prosecuting  the neglect action, Corporation Counsel, and Poole, the social  worker assigned to the neglect case.  In the original complaint, Gray claimed, inter alia, that Poole violated 42 U.S.C.   1983 in negligently investigating the neglect case and then  filing an unfounded petition in support of the neglect case. In a response to the defendants' motion to dismiss, Gray also  alleged that Poole made an ill-founded recommendation to  Corporation Counsel to bring the neglect action and authorized or participated in an illegal entry of Gray's home.


6
The District Court dismissed Gray's law suit after finding  that, on the facts alleged, all three defendants were protected  by absolute immunity.  See Gray v. Poole, Civ. Act. No.  99-2233, slip op. at 3, 5 (D.D.C. Apr. 27, 2000).  In Gray I,  this court granted the motions for summary affirmance filed  by the two attorneys who brought and supervised the neglect  action, and "directed full briefing and argument for Gray's  appeal of Poole's dismissal." 243 F.3d at 575 n.3.  The court  then appointed amicus curiae to present argument in support  of Gray.

II. Discussion

7
In reviewing the District Court's dismissal of Gray's law  suit, we must accept all of appellant's allegations as "entirely true."  Buckley v. Fitzsimmons, 509 U.S. 259, 261 (1993). And, because Gray is proceeding pro se, our review of his  pleadings is subject to "less stringent standards than formal  pleadings drafted by lawyers."  Haines v. Kerner, 404 U.S. 519, 520 (1972).  We must also examine other pleadings to  understand the nature and basis of Gray's pro se claims.  See  Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir.  1999) (holding that District Court abused its discretion when  "failing to consider [pro se plaintiff's] complaint in light of his  reply to the motion to dismiss").


8
In reviewing Gray's claims, we must first consider whether  Poole is entitled to absolute immunity, as the District Court  held, or only qualified immunity, as Gray contends.  The  Supreme Court has instructed the lower federal courts to  adhere to a "functional approach" in determining the applicability of absolute versus qualified immunity:


9
[W]e have recognized two kinds of immunities under  1983.  Most public officials are entitled only to qualified immunity.  Harlow v. Fitzgerald, 457 U.S. 800, 807 (1982);  Butz v. Economou, 438 U.S. 478, 508 (1978). Under this form of immunity, government officials are not subject to damages liability for the performance of their discretionary functions when "their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known." Harlow v. Fitzgerald, 457 U.S., at 818.  In most cases, qualified immunity is sufficient to "protect officials who are required to exercise their discretion and the related public interest in encouraging the vigorous exercise of official authority."  Butz v. Economou, 438 U.S., at 506.


10
We have recognized, however, that some officials perform "special functions" which, because of their similarity to functions that would have been immune when Congress enacted  1983, deserve absolute protection from damages liability.  Id., at 508.  "[T]he official seeking absolute immunity bears the burden of showing that such immunity is justified for the function in question." Burns v. Reed, 500 U.S. [478,] 486 [(1991)];  Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 432, and n.4  (1993).  Even when we can identify a common-law tradition of absolute immunity for a given function, we have considered "whether  1983's history or purposes nonetheless counsel against recognizing the same immunity in  1983 actions."  Tower v. Glover, 467 U.S. [914,] 920 [(1984)].  Not surprisingly, we have been "quite sparing" in recognizing absolute immunity for state actors in this context.  Forrester v. White, 484 U.S. 219, 224 (1988).


11
In determining whether particular actions of government officials fit within a common-law tradition of absolute immunity, or only the more general standard of qualified immunity, we have applied a "functional approach," see, e.g., Burns, 500 U.S., at 486, which looks to "the nature of the function performed, not the identity of the actor who performed it," Forrester v. White, 484 U.S., at 229.


12
Buckley, 509 U.S. at 268-69.


13
In Gray I, we examined the Supreme Court's application of  this functional approach in two cases Imbler and Butz and  held that "government attorneys who prosecute child neglect  actions perform 'functions analogous to those of a prosecutor  [and] should be able to claim absolute immunity with respect  to such acts.' " 243 F.3d at 577 (quoting Butz, 438 U.S. at  515).  Here, Poole urges us to extend this analogy so that she  is afforded absolute immunity for all of her actions.  Amicus  for Gray, on the other hand, asserts that, because the statutory responsibility for initiating the neglect action did not lie  with Poole, any analogy to prosecutorial immunity is spurious. Amicus suggests, instead, that we should adopt a rule that  provides absolute immunity only for in-court oral testimony,  which, in this case, would afford Poole only qualified immunity.  In our view, neither Poole nor Gray has enunciated the  correct standard for the determination of the appropriate  level of official immunity to which Poole is entitled.


14
We begin our analysis by identifying the relevant functions  carried out by Poole that form the basis of Gray's complaint. The actions at issue include two distinct and separate types of  activities.  Some of Gray's charges involve Poole's functions as an investigator and adviser to the Corporation Counsel,  while the remaining claims focus on the statement Poole  signed in the neglect action.  These two groups of functions  fall neatly into two clear-cut categories, which we discuss in  turn.


15
Poole's actions as an investigator and adviser to the Corporation Counsel i.e., relating to whether Corporation Counsel  should bring the neglect action are analogous to actions  taken by police officers prior to the giving of testimony in a  criminal prosecution.  Like a police officer, Poole tracked  down information, made professional judgments, and passed  on her findings to attorneys in the office of the Corporation  Counsel.  These functions are subject to qualified, not absolute, immunity.


16
In Malley v. Briggs, 475 U.S. 335, 344-45 (1986), the  Supreme Court made it clear that, in assessing the appropriate level of official immunity, the function of a police officer  applying for a warrant is not equivalent to the function of a  prosecutor seeking an indictment:


17
We intend no disrespect to the officer applying for a warrant by observing that his action, while a vital part of the administration of criminal justice, is further removed from the judicial phase of criminal proceedings than the act of a prosecutor in seeking an indictment.  Furthermore, ... the prosecutor's act in seeking an indictment is but the first step in the process of seeking a conviction....  Thus, we shield the prosecutor seeking an indictment because any lesser immunity could impair the performance of a central actor in the judicial process.


18
Id. at 342-43 (footnote omitted).  The distinction drawn in  Malley is controlling here, for it confirms that a social worker  who functions as investigator and advisor has no legitimate  basis upon which to claim absolute immunity in actions  brought with respect to these functions.


19
The statement Poole signed in the child neglect action in  Superior Court is a different matter, however, because her  function in this connection was as a witness in a judicial proceeding and hence was "intimately associated" with the  judicial process.  Poole is therefore entitled to absolute immunity from suit for what she said in that statement.  Under  the relevant District of Columbia statutes, Poole was not  required to play any role in the initiation of the neglect  proceeding.  The Corporation Counsel, not the social worker,  must prepare every petition "after an inquiry into the facts  and a determination of the legal basis for the petition."  D.C.  Code  16-2305(c) (2001);  see also In re:  J.J.Z., 630 A.2d 186,  190 (D.C. 1993) (describing statutory framework).  In this  case, however, Poole was much more than a bystander in the  Superior Court action.  She signed a statement in the petition  setting forth the facts of the case and attesting, under oath,  that those facts were true.  Thus, while Poole may not have  been required to sign the petition, she was not forbidden from  doing so.  And when she did, she acted as a witness in a  judicial proceeding.


20
In Briscoe v. LaHue, 460 U.S. 325, 326 (1983), the Court  held that government officials "are absolutely immune from  damages liability based on their testimony" in a judicial  proceeding.  This same principle applies to Poole's participation in the Superior Court action.  It does not matter  whether Poole's sworn statement was given in oral or written  form;  what matters is that her statement was the equivalent  of sworn testimony in a judicial proceeding.


21
Amicus for Gray argues that Poole's sworn statement is  not entitled to absolute immunity protection, because it was  not "intimately associated" with the Superior Court judicial  process.  In other words, counsel appears to suggest that  Poole should only be protected by absolute immunity if she  appeared as a witness and offered her statement in the form  of oral testimony before the court.  This argument does not  hold up, however, when viewed in the light of Briscoe.  The  Court in Briscoe looked to English common law to determine  the bounds of absolute immunity for "parties and witnesses  from subsequent damages liability for their testimony in  judicial proceedings." 460 U.S. at 330-31 (footnote omitted). None of the common law cases cited by the Court distinguished between in-court and out-of-court, or written and oral statements.  Indeed, in Henderson v. Broomhead, 157 Eng.  Rep. 964, 967 (Ex. Ch. 1859), one of the cases cited by the  Supreme Court, the English court considered "whether an  action will lie against a party who in the course of a cause  made an affidavit which contained matter scandalous to the  present plaintiff, and which was false and malicious" and held  that "[a]n action will not lie for defamatory words spoken in  the course of litigation which are relevant to that litigation." The relevant variable in the court's analysis was the nature of  the connection between the disputed affidavit statement and  the judicial process, not the form of the testimony.  Under  this standard, Poole's statement under oath that was given to  initiate the Superior Court action is protected by absolute  immunity.


22
The Supreme Court's recent discussion of absolute immunity in Kalina v. Fletcher, 522 U.S. 118 (1997), further supports  this conclusion.  There, a prosecutor contemporaneously filed  three documents in a criminal prosecution an information  charging respondent with burglary, a motion for an arrest  warrant, and an affidavit supporting the issuance of the  arrest warrant.  Id. at 121.  The Court granted absolute  immunity for the first two documents the information and  the motion for an arrest warrant.  The Court denied absolute  immunity for the affidavit that was given in support of the  arrest warrant, however, because the prosecutor was not  functioning as " 'an advocate for the State' " when she submitted the affidavit.  Id. at 126 (quoting Buckley, 509 U.S. at  273).  Thus, Kalina confirms that officials who serve as  complaining witnesses receive qualified, not absolute, immunity.  See also Malley, 475 U.S. at 340 (stating that "complaining witnesses were not absolutely immune at common law").


23
In this case, Poole's statement under oath was not that of a  "complaining witness."  Rather, the petition initiated the  neglect action in Superior Court, just as a complaint does in  federal district court, and Poole's sworn statement was thus  an undeniable part of the "judicial process."  In Kalina and  Malley, by contrast, the sworn statements merely supported  warrant applications, filed as part of an ex parte process prior  to the indictment that begins the criminal case.  Like the trial testimony in Briscoe, Poole's statements are "intimately  associated" with the judicial process.  See Malley, 475 U.S. at  342-43.


24
Poole makes three other arguments on appeal, all of which  are meritless and only one of which is even worthy of  discussion. Poole claims that, because Gray's claims are "inextricably intertwined with the propriety of the Superior Court  neglect proceeding concerning his younger brother and could  have been litigated in that neglect proceeding," Br. for Theisha Poole at 17, the Rooker-Feldman doctrine precludes this  court from exercising jurisdiction.  The Rooker-Feldman doctrine prevents lower federal courts from hearing cases that  amount to the functional equivalent of an appeal from a state  court.  See Dist. of Columbia Court of Appeals v. Feldman,  460 U.S. 462 (1983);  Rooker v. Fid. Trust Co., 263 U.S. 413  (1923).  Because 28 U.S.C.  1257 requires that appeals from  state courts go exclusively to the Supreme Court, the RookerFeldman doctrine ensures that the Supreme Court's appellate jurisdiction is exclusive.  See Stanton v. Dist. of Columbia Court of Appeals, 127 F.3d 72, 75 (D.C. Cir. 1997).  In  this case, however, Rooker-Feldman does not come into play,  because Gray's federal claims are entirely separate and distinct from the result of the D.C. neglect action.  The legality  of Poole's actions was not at issue in the neglect action and  the remedy for any illegal action in the  1983 suit money  damages would not disturb the judgment of the state court  action custody.  See, e.g., Ernst v. Child & Youth Servs. of  Chester County, 108 F.3d 486, 491-92 (3d Cir. 1997) (declining  to invoke Rooker-Feldman doctrine under similar circumstances).

III. Conclusion

25
For the reasons given above, we affirm in part and reverse  in part the District Court's dismissal of Gray's claims against  Poole on absolute immunity grounds.  Poole is entitled to  absolute immunity for any testimony that she gave to Superior Court in the child neglect action, and only qualified immunity for all other disputed actions at issue in this case.  We  remand for further proceedings consistent with this opinion.


26
So ordered.